Citation Nr: 1412760	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for lumbar spine herniated disc, claimed as a low back condition.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a right foot condition.

6.  Entitlement to service connection for a left foot condition.

7.  Entitlement to service connection for a right leg neurological condition.

8.  Entitlement to service connection for a left leg neurological condition.

9.  Entitlement to service connection for a left upper extremity neurological condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 through February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during a March 2012 video conference hearing.  A transcript of this testimony is associated with the record.

The issues of the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD) and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his March 2012 hearing, the Veteran testified that he has received private treatment for his claimed disabilities with a Dr. S., a private chiropractor in Maplewood.  The Veteran also testified that he has received periodic medical treatment for his claimed disabilities since approximately late 1979 or early 1980 at VA Medical Centers in East Orange, New Jersey and Manhattan, New York.  Despite the foregoing testimony, the claims file does not contain any private treatment records from Dr. S. or any VA treatment records.  VA must undertake efforts to obtain these records at this time.  38 C.F.R. § 3.159(c).

The Veteran also testified during his hearing that he has been receiving social security disability benefits for approximately the past year.  Although his testimony is uncertain as to which disabilities serve as the basis for his social security disability benefits, his testimony does suggest that he was at the very least medically examined for each of the claimed disabilities that are now before VA for its consideration.  As the Veteran's social security records are likely to be relevant to the Veteran's claims, VA must also undertake efforts to obtain the Veteran's social security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for his reported treatment with Dr. S. and the records for his reported VA treatment at the VAMC in East Orange, New Jersey and in Manhattan, New York.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Dr. S. and any private or VA medical providers who have provided treatment for any of his claimed disabilities.

2.  Make efforts to obtain the private treatment records for Dr. S., the VA treatment records from the East Orange and Manhattan VA Medical Centers, and the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Obtain the Veteran's social security records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



